DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

	The abstract comprises the phrase, “…is provided,” (see line 1) of which can be implied and therefore should be omitted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of generating a transferred image of a second style which is simply a group of mathematical relationships, formulas or calculations which transforms an image according to certain properties/styles via the application of such mathematical formulas. This judicial exception is not integrated into a practical application because the claims lack any sort of tying of at least one step of the body of the claim to any sort of hardware, circuit, processing unit, etc. and those simply perform such mathematical calculations in an abstract manner.  Note, the Examiner acknowledges the preamble’s usage of specific machine-type language however these elements appear solely in the preamble.  When reading the preamble in the context of the entire claim, such limitations are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Further, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims solely recite performing such a transferred style-to-image process without any further limitations that would apply the process thereto such as for example, the displaying of the image, the storage of the image, the transferring of the image for further processing, etc..  The Examiner suggests such method-type claims require limitations that “produce” some sort of “output” via the specific mathematical processing which would therefore provide practical application to the limitations and recite additional elements than solely just performing calculations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 1, 19 and 20, these claims comprise the phrase, “substantially similar” in describing the “second style” vs. the “target style” (see lines 8-9 of claim 1 for example), of which the Examiner deems is indefinite as the phrase fails to particularly point out and distinctly claim that which Applicant regards as the invention.  In particular, it is not clear as to what is meant by “substantially similar” as per a “comparison” of “styles.”   In other words, how “similar” would a “style” need to resemble another “style” in order for it to be defined as “substantially similar?”  One of ordinary skill in the art would not be inclined to set a value, range of values, or other condition/label in order to yield such a condition, “substantially similar.”  Therefore, the phrase is deemed indefinite as it fails to particularly point out and distinctly claim that which Applicant regards as the invention.  Note, claims 2-18 depend upon claim 1 and are therefore at least inherently included in this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunkavalli et al. (U.S. Patent 9,857,953).
In reference to claim 1, Sunkavalli et al. discloses a method implemented on at least one machine each of which has at least one processor and at least one storage device for image processing (see column 1, lines 53-57, column 3, lines 45-57, column 7, lines 23-57 and Figures 1-3 wherein Sunkavalli et al. discloses a computing device that implements an image style transfer algorithm as a computer application.  Sunkavalli et al. discloses the computing device comprising a processor and memory storing such computer applications to perform the image style generation techniques of the invention.), the method comprising:
obtaining an original image of a first style, the original image being generated by a first imaging device (see columns 3-4, lines 58-7 and Figure 1 wherein Sunkavalli et al. discloses the computing device allowing a user to select an input image that has color features (e.g. “first style”) that the user wants to visually enhance.  Sunkavalli et al. further discloses the input image derived from images accessible via the computing device such as a photo that has been captured with a camera device (e.g. “first imaging device.”).);
obtaining a target transformation model (see column 7, lines 23-25, columns 8-9, lines 51-2 and Figure 3 wherein Sunkavalli et al. discloses the computing device implementing the image style transfer algorithm that stylizes an image by applying global transforms to match its color and tonal statistics to those of a style example.  Sunkavalli et al. discloses choosing a proper style transfer model by taking into account the importance of balancing between expressiveness and robustness.); and
generating a transferred image of a second style by transferring the first style of the original image using the target transformation model, the second style being substantially similar to a target style of one or more other images generated by a second imaging device, the second style being different from the first style (see columns 4-5, lines 63-10, column 4, lines 20-33, column 8, lines 6-23 and Figures 1-3 wherein Sunkavalli et al. discloses the invention generating or creating a modified image (e.g. transferred image) that has enhanced color and tonal features (e.g. second style) by transferring the color and tone style of an input style image to the input image.  Sunkavalli et al. discloses the style image being selected as any other input image such as from photos loaded onto the device, accessible from cloud storage, downloaded from the Internet and the like.  Sunkavalli et al. discloses the example that an input image depicting colors that are washed-out can transfer the “richness” of colors from the selected style image thereto.  In other words, the generated or created modified image style results in a style that is “substantially similar” to the style image in that the colors produced can show similar “richness.”  Sunkavalli et al. inherently discloses that the styles are “different” when giving the example of colors being “washed-out” in the input image to “rich” in the modified image and style image.).
In reference to claims 2 and 6, Sunkavalli et al. discloses all of the claim limitations as applied to claim 1 above.  Sunkavalli et al. discloses the computing device allowing a user to select an input image that has color features (e.g. “first style”) that the user wants to visually enhance (see columns 3-4, lines 58-7 and Figure 1).  Sunkavalli et al. discloses the computing device displaying a user interface that allows for a user to select, via user-touch controls, the adjustments for chrominance and luminance which effect chrominance and luminance transfer functions and ultimately the style image (see columns 5-6, lines 44-5 and Figure 1).  Note, it is clear as per claim 6, that the adjustment of secondary luminance transfer functions is equivalent to Applicant’s “second instruction.”
In reference to claim 4, Sunkavalli et al. discloses all of the claim limitations as applied to claim 1 above.  Sunkavalli et al. discloses the computing device comprising a processor and memory storing such computer applications to perform the image style generation techniques of the invention (see column 7, lines 23-57 and Figures 1-3).  Sunkavalli et al. further explicitly discloses the computing device as a tablet device (see column 3, lines 45-57 and Figure 1) which, the computing device/tablet, the Examiner interprets inherently “obtains(ing) login information of a user.”
In reference to claim 17, Sunkavalli et al. discloses all of the claim limitations as applied to claim 1 above.  Sunkavalli et al. discloses the computing device displaying a user interface that allows for a user to select, via user-touch controls, the adjustments for chrominance and luminance which effect chrominance and luminance transfer functions and ultimately the style image (see columns 5-6, lines 44-5 and Figure 1).  It is clear from the disclosure and Figure 1 of Sunkavalli et al. that the “preview” of the image changes as viewed by the user as per modifications to the chrominance and transfer controls is equivalent to the “sample image” with the “feedback” in Sunkavalli et al. dictating whether the changes are accepted by the user or require further revisions or “updating” of the transfer functions/models.
In reference to claim 19, claim 19 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied to the above rejection of claim 1, claim 19 further recites, “A system for image processing, comprising at least one storage device storing a set of instructions; and at least one processor in communication with the storage device, wherein when executing the set of instructions, the at least one processor is configured to cause the system to…”  Sunkavalli et al. discloses the computing device comprising a processor and memory storing such computer applications to perform the image style generation techniques of the invention (see column 7, lines 23-57 and Figures 1-3).
In reference to claim 20, claim 20 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied to the above rejection of claim 1, claim 20 further recites, “A non-transitory computer readable medium storing instructions, the instructions, when executed by at least one processor, causing the at least one processor to implement a method comprising:”  Sunkavalli et al. discloses the computing device comprising a processor and memory storing such computer applications to perform the image style generation techniques of the invention (see column 7, lines 23-57 and Figures 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunkavalli et al. (U.S. Patent 9,857,953).
In reference to claim 7, Sunkavalli et al. discloses all of the claim limitations as applied to claim 1 above.  Since Sunkavalli et al. does disclose the input image obtained from a plurality of different sources such as a camera device (see column 4, lines 2-7) and further discloses processing the color of the image (see at least column 4,lines 11-33), the Examiner interprets that that “format” of the image must at least inherently be determined or realized by the invention of Sunkavalli et al..  Sunkavalli et al. does not however, explicitly disclose the input image being determined via a scan or scanning.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to utilize input images from sources of scanned images and therefore, at least inherently, realize such scanning image formats.  Applicant has not disclosed that explicitly utilizing scanned images as opposed to images from other sources, provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the teachings of Sunkavalli et al. because the exact source and inherently format of the image, utilized is a matter of engineering design choice as preferred by the inventor and/or to which best suits the application/environment at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify Sunkavalli et al. to obtain the invention as specified in claim 7.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunkavalli et al. (U.S. Patent 9,857,953) and Zhang et al. (U.S. 2019/0370936).
In reference to claim 18, Sunkavalli et al. discloses all of the claim limitations as applied to claim 1 above.  Although Sunkavalli et al. discloses the computing device implementing the image style transfer algorithm that stylizes an image by applying global transforms to match its color and tonal statistics to those of a style example, the transforms in the form of a style transfer model chosen by taking into account the importance of balancing between expressiveness and robustness (see column 7, lines 23-25, columns 8-9, lines 51-2 and Figure 3), Sunkavalli et al. does not explicitly disclose utilizing a GAN model or cycle-GAN model.  Zhang et al. discloses a computing device which employs high resolution style transfer techniques that transfers high resolution style features from one image to another (see paragraphs 5, 29 and Figures 1 and 3).  Zhang et al. discloses such styles features to include color features, tone features and so forth (see paragraph 19).  Zhang et al. further discloses the style transfer process to include the utilization of a neural network and more particularly a generative adversarial neural network (see paragraphs 38-41 and Figures 2-3).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the image style neural network techniques of Zhang et al. with the image and color tone style transfer techniques of Sunkavalli et al. in order to automatically identify and transfer style features from one image to another using powerful machine learning techniques (see paragraphs 2-4 of Zhang et al.) that may more easily and efficiently process complicated computations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
4/28/22